DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 15, the closest prior art, Pfeffinger (WO-2009/153123 A1) reference discloses a hydrogenation reactor comprising a high-columnar shape shell having a concentric guide tube arranged in the lower reactor region and a upwards-directed mixing nozzle (Figures 1 and 3, numerals 1- reactor, 2 – concentric guide tube and the same as the claimed first cylindrical internal element, 10, 21, and 22 – gas and liquid permeable internals same as claimed third internal element and 3 – upwards-directed mixing nozzle as mixing apparatus, the annular space between the shell (1) and concentric guide tube as plug flow zone). However, Pfeffinger reference does not disclose that a second internal element which delimits the backmixed zone from the plug-flow zone such that there is no direct fluid connection between the backmixed zone and the plug-flow zone, wherein the second internal element extends from the upper edge of the first internal element to the shell; Chapman (US Patent No. 4,000212) reference discloses a unitary reactor comprising a mixing section, a settling section and a reactor riser (same as claimed interior) extending substantially centrally of the vessel with no direct fluid connection between the mixing section and the settling section and the mixing section (2 – mixing section same as claimed backmixed zone, 4-riser section same as claimed limited backmixed zone and first internal element and 3 – settling section same as claimed plug flow zone, the element between the outer of the riser and the inner shell of the reactor as the claimed second internal element). However, Chapman reference does not disclose the third element in the form of random packings, structured packings or liquid-permeable trays. There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed reactor.
Claims 16-34 directly or indirectly depend on Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774